Case: 21-10218     Document: 00516001485         Page: 1     Date Filed: 09/02/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                              United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                                  No. 21-10218                September 2, 2021
                                Summary Calendar
                                                                Lyle W. Cayce
                                                                     Clerk
   John O. Marable, Jr.,

                                                           Plaintiff—Appellant,

                                       versus

   Department of Commerce,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                               No. 3:18-CV-3291


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          John Marable was an employee of the United States Patent and
   Trademark Office (USPTO) in its satellite office in Dallas, Texas. After nine
   months, he received a letter of termination and opted to resign. Marable
   subsequently brought suit against the Department of Commerce (the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10218       Document: 00516001485             Page: 2      Date Filed: 09/02/2021




                                        No. 21-10218


   Department), then-Secretary of Commerce Wilbur Ross, then-Director of
   the USPTO Joseph Matel, and Timothy Callahan, who was the director of
   the USPTO office where Marable worked as a patent examiner. Marable
   alleged race and age discrimination, retaliation, and a hostile work
   environment in violation of Title VII of the Civil Rights Act, see 42 U.S.C.
   § 2000e, and the Age Discrimination in Employment Act (ADEA), see 29
   U.S.C. § 621. Marable also asserted a right to unpaid overtime under the Fair
   Labor Standards Act (FLSA), see 29 U.S.C. § 201.
          Before any of the defendants responded to his complaint, Marable
   filed a notice of nonsuit and dismissed his claims against Ross, Matel, and
   Callahan, leaving only the Department as a defendant. The Department then
   filed an answer and affirmative defenses to Marable’s complaint, noting in
   that answer, inter alia, that under 35 U.S.C. § 1(a) the USPTO, not the
   Department, was the proper defendant in an employment case.                        The
   Department further stated that the director of the USPTO was the proper
   defendant for claims made under Title VII and the ADEA.
          After the parties engaged in discovery, the Department moved for
   summary judgment, asserting that it was not a proper defendant and that
   regardless, Marable’s claims failed as a matter of law. The magistrate judge
   concluded that Marable’s claims failed because the Department was not a
   proper defendant; Marable had failed to exhaust administrative remedies as
   to his Title VII and ADEA claims, and he failed to establish prima facie claims
   on the merits; and, as an exempt employee, Marable’s FLSA overtime claim
   failed as a matter of law. 1 Adopting the magistrate judge’s report and


          1
           Because we conclude that the first basis relied upon by the district court for
   summary judgment, i.e., that the Department was not a proper defendant, is dispositive,
   we need not address the other grounds relied upon by the district court for dismissal of
   Marable’s Title VII and ADEA claims.




                                              2
Case: 21-10218      Document: 00516001485            Page: 3   Date Filed: 09/02/2021




                                      No. 21-10218


   recommendation, the district court granted summary judgment and
   dismissed Marable’s Title VII and ADEA claims. The court further granted
   summary judgment to the Department on Marable’s overtime claim and
   awarded fees to the Department. Marable appeals all three determinations.
          As an initial matter, Marable failed to object to the award of fees in the
   district court. His objection is therefore forfeited on appeal. Prince v. Poulos,
   876 F.2d 30, 34 (5th Cir. 1989).
          “This court reviews a grant of summary judgment de novo, applying
   the same standard as the district court.” Renfroe v. Parker, 974 F.3d 594, 599
   (5th Cir. 2020). A “court shall grant summary judgment if the movant shows
   that there is no genuine dispute as to any material fact and the movant is
   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
          Marable contends that he sued the proper defendant or, alternatively,
   that the district court abused its discretion in not allowing him to amend his
   complaint to restore the Director of the USPTO as a defendant.
          First, a federal employee’s claim of age or racial discrimination in the
   workplace must be brought against the “head of the department, agency, or
   unit[.]” Honeycutt v. Long, 861 F.2d 1346, 1349 (5th Cir. 1988) (citing
   Lehman v. Nakshian, 453 U.S. 156, 168 n.15 (1981)). Marable, an employee
   of the USPTO, should have sued the USPTO Director. But Marable argues
   that the USPTO’s decisions regarding employment are subject to the
   Department’s oversight. This argument ignores the plain text of federal law,
   35 U.S.C. § 1(a), and it also fails to address Marable’s failure to bring suit
   against a department head rather than an entire department. The district
   court did not err by determining the Department was not the proper
   defendant; thus its grant of summary judgment on this basis was not in error.
          Second, the district court did not abuse its discretion by denying
   Marable’s request to amend his complaint. See Smith v. EMC Corp., 393 F.3d




                                           3
Case: 21-10218      Document: 00516001485           Page: 4    Date Filed: 09/02/2021




                                     No. 21-10218


   590, 595 (5th Cir. 2004). In accord with Federal Rule of Civil Procedure
   16(b)(3)(A), the district court issued a scheduling order that limited the time
   to join other parties and amend the pleadings. Once issued, such an order
   can only be modified with the judge’s consent and for good cause. Fed. R.
   Civ. P. 16(b)(4). Good cause generally requires a demonstration that
   “deadlines cannot reasonably be met despite the diligence of the party
   needing the extension.” S&W Enters., L.L.C. v. SouthTrust Bank of Ala.,
   NA, 315 F.3d 533, 535 (5th Cir. 2003). Marable waited until fifteen months
   after the scheduling order deadline to attempt to amend his complaint. He
   offers nothing on appeal to demonstrate good cause beyond an assertion that
   he has been diligently prosecuting his case. With nothing more, we cannot
   conclude that the district court abused its discretion in denying Marable’s
   request to amend his complaint.
          Finally, Marable concedes that he was an employee exempt from
   overtime rules under 29 U.S.C. § 213(a)(1) of the FLSA. This concession
   forecloses his other arguments related to the FLSA’s overtime provisions
   because, as a result of his exemption, they do not apply.
          AFFIRMED.




                                          4